DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 07/15/2021.
Claims 1-22 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a communication module configured to select a transmission rate. 
The limitation of selecting transmission rates, under its broadest reasonable interpretation, refers to a limitation that is capable of being performed by the mind.  In other words, other than reciting “communication module configured to”, nothing in the 
This judicial exception is not integrated into a practical application because the additional element of the communication module conducting the abstract idea does not add a meaningful limitation.  The communication module is interpreted as a generic processor performing a generic processor function and does not impose any meaningful limits on practicing the abstract idea.  Therefore, this additional element does not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the communication module is considered as a generic processor, and mere instructions to apply an abstract idea using a generic processor cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claims 1-6, 8-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over reference Flanagan et al. (2012/0248167) in view of reference Gilson et al. (2016/0353456).
Regarding claim 1, Flanagan et al. disclose a surgical system (10) for use in a surgical procedure, the surgical system (10) comprising:
a surgical hub (16);
a powered surgical instrument (26); and
a communication module (24) configured to:
receive first data regarding a first surgical activity of the surgical procedure; 
receive second data regarding a second surgical activity of the surgical procedure; and
transmit the data between the powered surgical instrument (26) and the surgical hub (16).
(Figure 1 and Page 3 paragraph 17, Page 5 paragraph 50, Page 6 paragraph 54)
Flanagen et al. discloses the system comprises: a first actuator for applying clamping force to the clamped material; and a second actuator for applying firing force to fire the staples through the clamped material.  Therefore, the clamping of material is interpreted as the first surgical activity and the data to control the first actuator is interpreted as the first data, and the firing of the staples is interpreted as the second surgical activity and the data to control the second actuator is interpreted as the second data.

Gilson et al. disclose a system configured to transmit a first data and a second data, wherein the transmission rate of the first data is higher than the second data when the first data has higher priority, and wherein the transmission rate of the second data is higher than the first data when the second data has higher priority. (Page 8 paragraph 72, Page 9 paragraph 73)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Flanagen et al. by incorporating the change of transmission rates based on the priority of said data as taught by Gilson et al., since page 7 paragraph 67 of Gilson et al. states such a modification would allow to optimize the transfer within the bandwidth constraints.
During the first surgical activity, the data for clamping the material is interpreted to be of higher priority, and during the second surgical activity, the data for firing the staples is interpreted to be of higher priority.  Therefore, Flanagen et al. in view of Gilson et al. is interpreted to disclose the transmission rate of the first data is higher during the first surgical activity, and wherein the transmission rate of the second data is higher during the second surgical activity.
Regarding claim 2, Flanagen et al. modified by Gilson et al. disclose the surgical instrument (Flanagen et al. – 26) comprises an end effector transitionable between an 
Regarding claim 3, Flanagen et al. modified by Gilson et al. disclose the first data represents force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 4, Flanagen et al. modified by Gilson et al. disclose the surgical instrument (Flanagen et al. – 26) comprises a translatable member (Flanagen et al. – mechanism for firing staples) movable to deploy staples into the tissue grasped by the end effector. (Flanagen et al. – Page 5 paragraph 50)
Regarding claim 5, Flanagen et al. modified by Gilson et al. disclose the second data represent force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Communication Channel)]
    PNG
    media_image1.png
    441
    559
    media_image1.png
    Greyscale

Regarding claim 6, Flanagen et al. modified by Gilson et al. disclose the first data and the second data are transmitted through a communication channel (Flanagen et al. 
Regarding claim 8, Flanagan et al. disclose a surgical system (10) for use in a surgical procedure, the surgical system (10) comprising:
a surgical hub (16);
a powered surgical instrument (26); and
a communication module (24) configured to:
receive first data regarding a first surgical activity of the surgical procedure; and
receive second data regarding a second surgical activity of the surgical procedure.
(Figure 1 and Page 3 paragraph 17, Page 5 paragraph 50, Page 6 paragraph 54)
Flanagen et al. discloses the system comprises: a first actuator for applying clamping force to the clamped material; and a second actuator for applying firing force to fire the staples through the clamped material.  Therefore, the clamping of material is interpreted as the first surgical activity and the data to control the first actuator is interpreted as the first data, and the firing of the staples is interpreted as the second surgical activity and the data to control the second actuator is interpreted as the second data.
However, Flanagen et al. does not disclose the communication module is configured to adjust transmission rates for transmission of the first data and the second data, wherein the transmission rate of the first data is higher during the first surgical 
Gilson et al. disclose a system configured to transmit a first data and a second data, wherein the transmission rate of the first data is higher than the second data when the first data has higher priority, and wherein the transmission rate of the second data is higher than the first data when the second data has higher priority. (Page 8 paragraph 72, Page 9 paragraph 73)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Flanagen et al. by incorporating the change of transmission rates based on the priority of said data as taught by Gilson et al., since page 7 paragraph 67 of Gilson et al. states such a modification would allow to optimize the transfer within the bandwidth constraints.
During the first surgical activity, the data for clamping the material is interpreted to be of higher priority, and during the second surgical activity, the data for firing the staples is interpreted to be of higher priority.  Therefore, Flanagen et al. in view of Gilson et al. is interpreted to disclose the transmission rate of the first data is higher during the first surgical activity, and wherein the transmission rate of the second data is higher during the second surgical activity.
Regarding claim 9, Flanagen et al. modified by Gilson et al. disclose the surgical instrument (Flanagen et al. – 26) comprises an end effector transitionable between an open configuration and a closed configuration to grasp tissue. (Flanagen et al. – Page 3 paragraph 17, Page 5 paragraph 50)
Regarding claim 10, Flanagen et al. modified by Gilson et al. disclose the first data represents force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 11, Flanagen et al. modified by Gilson et al. disclose the surgical instrument (Flanagen et al. – 26) comprises a translatable member (Flanagen et al. – mechanism for firing staples) movable to deploy staples into the tissue grasped by the end effector. (Flanagen et al. – Page 5 paragraph 50)
Regarding claim 12, Flanagen et al. modified by Gilson et al. disclose the second data represent force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 13, Flanagen et al. modified by Gilson et al. disclose the first data and the second data are transmitted through a communication channel (Flanagen et al. – see Figure 1 above) established between the powered surgical instrument (Flanagen et al. – 26) and the surgical hub (Flanagen et al. – 16).  (Flanagen et al. – Figure 1 and Page 5 paragraph 52)
Regarding claim 21, Flanagen et al. modified by Gilson et al. disclose the first surgical activity comprises transitioning the end effector to the closed configuration form the open configuration, and wherein the at least one characteristic of the first surgical activity comprises a force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, 18, Page 6 paragraph 54)
Regarding claim 22, Flanagen et al. modified by Gilson et al. disclose the second surgical activity comprises moving the translatable member (Flanagen et al. – mechanism for firing staples) to deploy staples, and wherein the at least one 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Flanagan et al. (2012/0248167) in view of reference Gilson et al. (2016/0353456) as applied to claims 6 and 13 respectively, and further in view of reference Shaham et al. (7423972).
Regarding claim 7, Flanagen et al. modified by Gilson et al. disclose the claimed invention as stated above but do not disclose adjust the transmission rate of at least one of the first data and the second data in response to a change in bandwidth.
Shaham et al. disclose a system comprising a rate controller controlling the transmission rate of data between two stations, wherein the rate controller changes the transmission rate based on the connection between the stations.  (Column 3 lines 11-15, Column 4 lines 18-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the communication module by incorporating a rate controller since column 4 lines 18-21 of Shaham et al. states such a modification would maximize bandwidth use while minimizing data loss.
The change in bandwidth is interpreted as a change in the connection in the system.  Therefore, Flanagen et al. and Gilson et al. in view of Shaham et al. is 
Regarding claim 14, Flanagen et al. modified by Gilson et al. disclose the claimed invention as stated above but do not disclose adjust the transmission rate of at least one of the first data and the second data in response to a change in bandwidth.
Shaham et al. disclose a system comprising a rate controller controlling the transmission rate of data between two stations, wherein the rate controller changes the transmission rate based on the connection between the stations.  (Column 3 lines 11-15, Column 4 lines 18-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the communication module by incorporating a rate controller since column 4 lines 18-21 of Shaham et al. states such a modification would maximize bandwidth use while minimizing data loss.
The change in bandwidth is interpreted as a change in the connection in the system.  Therefore, Flanagen et al. and Gilson et al. in view of Shaham et al. is interpreted to disclose changing the transmission rate in response to a change in bandwidth.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Flanagan et al. (2012/0248167) in view of references Gilson et al. (2016/0353456) and Strong (7103688).
Regarding claim 15, Flanagan et al. disclose a surgical system (10) for use in a surgical procedure, the surgical system (10) comprising:
a surgical hub (16);
a powered surgical instrument (26); and
a communication module (24) configured to:
receive first data regarding a first surgical activity of the surgical procedure;
receive second data regarding a second surgical activity of the surgical procedure; and
transmit first data and second data between the powered surgical instrument (26) and the surgical hub (16).
(Figure 1 and Page 3 paragraph 17, Page 5 paragraph 50, Page 6 paragraph 54)
Flanagen et al. discloses the system comprises: a first actuator for applying clamping force to the clamped material; and a second actuator for applying firing force to fire the staples through the clamped material.  Therefore, the clamping of material is interpreted as the first surgical activity and the data to control the first actuator is interpreted as the first data, and the firing of the staples is interpreted as the second surgical activity and the data to control the second actuator is interpreted as the second data.
However, Flanagen et al. does not disclose the communication module is configured to detect an irregularity in the second data and adjust transmission rates of the first data and second data to prioritize the transmission of the second data over the first data.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Flanagen et al. by incorporating the change of transmission rates based on the priority of said data as taught by Gilson et al., since page 7 paragraph 67 of Gilson et al. states such a modification would allow to optimize the transfer within the bandwidth constraints.
Strong disclose a data transmission method comprising the step of: detecting the irregularity in the first data or second data, wherein the irregularity is based on the frequency of generation of error messages. (Column 3 lines 53-61)  It is understood in the art that, in order for a system to determine the frequency is too high or too low, the frequency has to be compared to a predetermined threshold.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Flanagen et al. and Gilson et al. by incorporating the step of comparing the frequency of generation of error messages to a predetermined threshold and adjust the transmission rate based on the comparing as taught by Strong, since column 3 lines 34-38 of Strong states such a modification would provide the advantageous balance between speed and reliability of transmission.

Regarding claim 16, Flanagen et al. modified by Gilson et al. and Strong disclose the surgical instrument (Flanagen et al. – 26) comprises an end effector transitionable between an open configuration and a closed configuration to grasp tissue. (Flanagen et al. – Page 3 paragraph 17, Page 5 paragraph 50)
Regarding claim 17, Flanagen et al. modified by Gilson et al. and Strong disclose the first data represents force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 18, Flanagen et al. modified by Gilson et al. and Strong disclose the surgical instrument (Flanagen et al. – 26) comprises a translatable member (Flanagen et al. – mechanism for firing staples) movable to deploy staples into the tissue grasped by the end effector. (Flanagen et al. – Page 5 paragraph 50)
Regarding claim 19, Flanagen et al. modified by Gilson et al. and Strong disclose the second data represent force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 20, Flanagen et al. modified by Gilson et al. and Strong disclose the irregularity in the second data comprises exceeding a predetermined threshold. (Strong – Column 3 lines 53-61)

Response to Arguments
The Amendments filed on 07/15/2021 have been entered.  Claims 1-22 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 101, Examiner finds the arguments not persuasive.
Applicant states:
The Applicant respectfully disagrees; however, in an effort to advance the prosecution, the Applicant has amended Claim 1 to address the Examiners concerns.

Further emphasizing that the communication module is conducting the selecting step does not overcome the limitation being directed to an abstract idea.  The process of selecting a transmission rate, under its broadest reasonable interpretation, is fully capable of being performed by the mind.  Having the communication module configured to conduct the selecting step does not make the step less capable of being performed by the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, than it fails within the “Mental Processes” grouping of abstract ideas.
Furthermore, emphasizing that the communication module is conducting the selecting step does not render the communication module as an additional element that are sufficient to amount to significantly more than the judicial exception.  The communication module is interpreted as a generic processor performing a generic processor function and does not impose any meaningful limits on practicing the abstract idea.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Flanagan et al. (2012/0248167) modified by Shaham et al. (7423972), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Gilson et al. (2016/0353456).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 21, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731